                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                          COLUMBUS DIVISION

UNITRIN AUTO AND HOME INSURANCE *
COMPANY,
                                *
     Plaintiff,
                                *
vs.                                           CASE NO. 4:17-CV-240 (CDL)
                                *
KENDALL COCHRAN and RICHARD
GRIBBINS,                       *

     Defendants.                      *


                                  O R D E R

     Unitrin Auto and Home Insurance Company filed an action for

declaratory judgment against Richard Gribbins and Kendall Cochran

to determine its duties to Cochran under her insurance policy.

Unitrin   now   moves   to    voluntarily   dismiss   the   action   without

prejudice (ECF No. 15).       Cochran and Gribbins oppose dismissal and

have filed motions for summary judgment (ECF Nos. 18 & 22) and

motions to amend their pleadings to add counterclaims against

Unitrin concerning the coverage issue (ECF Nos. 21 & 24).

     Rule 41(a)(1) of the Federal Rules of Civil Procedure allows

a plaintiff to unilaterally dismiss an action without prejudice as

long as opposing parties have not yet filed an answer or motion

for summary judgment.        Fed. R. Civ. P. 41(a)(1).      Otherwise, Rule

41(a)(2) states that “an action may be dismissed at the plaintiff’s

request only by court order, on terms that the court considers



                                      1
proper.”    Fed. R. Civ. P. 41(a)(2).       A dismissal by Court order is

without prejudice unless the Court specifies otherwise. Id. Here,

Unitrin seeks to dismiss its action under Rule 41(a)(2).               “The

purpose    of   Rule   41(a)(2)   ‘is   primarily   to   prevent   voluntary

dismissals which unfairly affect the other side, and to permit the

imposition of curative conditions.’”          Arias v. Cameron, 776 F.3d

1262, 1268 (11th Cir. 2015)(quoting McCants v. Ford Motor Co.,

Inc., 781 F.2d 855, 856 (11th Cir. 1986)).

     “Generally speaking, a motion for voluntary dismissal should

be granted unless the defendant will suffer clear legal prejudice

other than the mere prospect of a second lawsuit.” Id. In deciding

motions for voluntary dismissal under Rule 41(a)(2), courts must

look to the particular facts of the case and “weigh the relevant

equities and do justice between the parties . . . imposing such

costs and attaching such conditions to the dismissal as are deemed

appropriate.” Id. at 1269. While striking this balance, the Court

must “consider the crucial question of whether ‘the defendant

[would] lose any substantial right by the dismissal.’”               Id. at

1268 (alteration in original)(quoting Pontenberg v. Boston Sci.

Corp., 252 F.3d 1253, 1255 (11th Cir. 2001)(per curiam)).               The

Court should also consider “whether the plaintiff’s counsel has

acted in bad faith.”      Id. at 1272.

     The Court finds that Defendants will not suffer clear legal

prejudice from the dismissal and that Unitrin’s counsel did not


                                        2
act in bad faith.        Accordingly, Unitrin’s motion to dismiss the

action without prejudice is granted.

       The Court does not find that an extensive explanation of

today’s ruling is necessary.         The Court’s rationale is straight-

forward.    Unitrin did not act in bad faith.          It clearly had the

right to seek a declaration of its coverage rights.             And even if

Unitrin had evidence regarding its duty to defend and indemnify

Cochran prior to filing suit, it nevertheless had the right to

engage in discovery to either confirm that evidence or contradict

it.    Specifically, Unitrin had the right to nail down the facts

relevant to that determination by taking depositions under oath.

The Court further notes that Unitrin is providing a complete

defense to Cochran in the underlying action, and, therefore, the

only coverage issue remaining is whether it has a duty to indemnify

Cochran for any judgment entered against her in the underlying

action.     That issue is premature until a judgment, if any, is

rendered against Cochran.       Thus, it would be a waste of time for

this Court to decide the indemnity coverage question on the merits

when   it   may   be   unnecessary   depending   on   the   outcome   of   the

underlying litigation.1



1
  Defendants argue that Unitrin should be judicially estopped from
arguing that the action is premature.       However, to grant judicial
estoppel, “it must be established that . . . allegedly inconsistent
positions were made under oath in a prior proceeding.”      Transamerica
Leasing, Inc. v. Inst. of London Underwriters, 430 F.3d 1326, 1335 (11th
Cir. 2005).    Defendants have not directed the Court to any prior


                                      3
      The   Court     also   finds   that    Defendants      exaggerate    their

prejudice, particularly given that they voluntarily chose to incur

the added expense of filing summary judgment motions after Unitrin

filed its motion to dismiss the action.              Additionally, the Court

finds that it is not necessary to place conditions on dismissal at

this time.      The Court agrees that Defendants should not have to

incur the same expenses that they incurred in this action if a

future action is filed in which the question of coverage is

contested.      But the Court knows of no reason why any party would

need to duplicate those expenses in some future action. Therefore,

the Court finds no reason today to place conditions on dismissal

by   entering    an   advisory   order      that   applies    to   some   future

possibility.     The judge managing that future litigation, if there

is any, can determine where the equities lie as to who should be

burdened with the cost of duplicative discovery.              See Fed. R. Civ.

P. 41(d)(“If a plaintiff who previously dismissed an action in any

court files an action based on or including the same claim against

the same defendant, the court[] . . . may order the plaintiff to

pay all or part of the costs of that previous action.”).

      Unitrin’s motion to dismiss is granted (ECF No. 15), and this

action is dismissed in its entirety.               All other pending motions

are accordingly terminated.



proceedings where Unitrin took a position inconsistent with its current
position. Therefore, Defendants’ judicial estoppel argument fails.


                                       4
IT IS SO ORDERED, this 11th day of December, 2018.

                               S/Clay D. Land
                               CLAY D. LAND
                               CHIEF U.S. DISTRICT COURT JUDGE
                               MIDDLE DISTRICT OF GEORGIA




                           5
